DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Takagi et al., (US 2017/0140858) in view of Takagi et al., (US 2016/0133377) not disclosing or suggesting, novel features of claims 1-8 as detailed below have been considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 9-17.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil component comprising: 
at least one wire; and 
at least one terminal electrode to which the wire is connected and which is formed from a metal plate, the terminal electrode having a flat surface to which an end portion of the wire is connected, a low surface that is lower in a thickness direction of the terminal electrode than the flat surface, and a shift surface that connects the flat , wherein
the wire has a first portion opposing the flat surface, a second portion opposing the shift surface, and a third portion opposing the low surface in this order from the end portion thereof,
the terminal electrode has a second flat surface having a same height as the flat surface, and 
the first portion has a flattened cross-sectional shape and the second portion has a semi-flattened cross-sectional shape that has an amount of flattening decreasing from the first portion toward the third portion.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-8 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
3/11/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837